Appeal from a judgment of the County Court of Chemung County (Buckley, J.), rendered March 5, 2002, convicting defendant upon his plea of guilty of the crime of attempted robbery in the second degree.
Defendant pleaded guilty to the crime of attempted robbery in the second degree with the understanding that he would be sentenced to four years in prison, unless he successfully completed a drug and alcohol treatment program, in which case he could plead to a misdemeanor charge with no prison time. Thereafter, defendant absconded from the drug treatment facility and a bench warrant was issued. Defendant’s subsequent motion to withdraw his guilty plea was denied and he was sentenced in accordance with the plea agreement to a prison term of four years, followed by three years of postrelease supervision. Defense counsel now seeks to be relieved as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The record establishes that defendant entered a knowing, voluntary and intelligent plea of guilty and was sentenced in accordance with the negotiated plea agreement. The judgment is, accordingly, affirmed and defense counsel’s application to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Crew III, Peters, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.